DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US 2002/0119890).
Example 1 of Wenzel et al. discloses a process of spray drying a catalyst A and a catalyst B with Cabosil TS-610 silica and methyaluminoxane to form a catalyst C.  In this case, methylaluminoxane has been spray-dried, and it, along with catalyst A and catalyst B, are deposited on the silica.  It is maintained that contacting of catalyst A and catalyst B with methylaluminoxane is sufficient to form the activated form of catalyst A and catalyst B.  Catalyst A contains Cp2ZrCl2, and catalyst B contains Me2Si(HInd)2ZrCl2.  Cabosil TS-610 is a fumed silica that has been treated with dimethylsilyldichloride such that a majority of hydroxyl groups are capped (paragraph [0282]).  The catalyst C is used in a slurry phase reactor to polymerize ethylene or copolymerize ethylene with 1-butene (paragraph [0317] and [0320]).  According to inventors, slurry polymerization is carried out in a hexane or isobutane medium (paragraph [0304]).  Thus, it would have been obvious to mix the catalyst C with hexane under activating conditions to carry out polymerization.  This mixing of catalyst C with hexane meets claimed 5-C7)alkane and forms the claimed catalyst system comprising a molecular catalyst in the (C5-C7)alkane.  Whereas working example discloses copolymerization of ethylene with 1-butene, one of ordinary skill in the art would have found it obvious from paragraph [0297] that inventive catalyst is applicable to copolymerization of ethylene with 1-hexene.  Furthermore, it is well within the level of ordinary skill in the art, and accordingly, obvious to the person of ordinary skill in the art, to repeat a polymerization experiment and measure and compare catalyst productivity of each run. 


 Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 13, 2021